DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Response to Amendment
The amendment of 14 July 2022 has been entered.
Disposition of claims:
	Claims 1, 7, 9, and 17-18 have been amended.
	Claims 8, 16, and 19 are cancelled.
	Claims 1-7, 9-15, 17-18, and 20 are pending.
The amendment to claim 1 has overcome the rejection of claims 1-16 and 20 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/167259 A1) (hereafter “Lee”) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 17 has overcome the rejection of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Park et al. (WO 2010/131855 A2—machine translation relied upon) (hereafter “Park”) and Mizuki et al. (US 2008/0124572 A1) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-16 and 20 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/167259 A1) (hereafter “Lee”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Park et al. (WO 2010/131855 A2—machine translation relied upon) (hereafter “Park”) and Mizuki et al. (US 2008/0124572 A1) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Kim et al. (WO 2010/107244 A2) (hereafter “Kim”) and Mizuki et al. (US 2008/0124572 A1).
Regarding claims 1-7, 9-11, 14-15, and 20: Kato et al. discloses an organic light-emitting device comprising a first electrode; a second electrode facing the first electrode, an emission layer between the first electrode and the second electrode, a hole transport region comprising a hole transport layer between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode {(paragraph [0015]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first organic layer between the anode and the cathode, and an emission layer between the first organic layer and the cathode.), (Fig. 1 as described in paragraphs [0061]-[0063]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first hole transport layer and a second hole transport between the anode and the cathode, an emission layer between the hole transport layers and the cathode, and an electron transport layer between the emission layer and the cathode.)}.
The emission layer comprises a first material as a first host material, which can have one of the structures shown below {(paragraph [0064]: The emission layer comprises a first material, which is a first host material, and a second material, which is a second host material.), (paragraph [0103]: The first host material can have the structure of one of the compounds on pp. 7-174.), (pp. 8-10 and 16-17; the compounds shown below.)}.

    PNG
    media_image1.png
    541
    525
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    514
    441
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    536
    513
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    619
    524
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    452
    335
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    624
    521
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    508
    420
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    319
    420
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    313
    409
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    419
    451
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    722
    690
    media_image11.png
    Greyscale

The emission layer comprises a second material as a second host material that has the structure of formula (2) of Kato {(paragraphs [0104]-[0116]), (paragraph [0104]: The second host can have the structure of formula (2).)}.
The emission layer further comprises a dopant {paragraphs [0057], [0060], and [0156]-[0160]}.
The hole transport region comprises a hole transport layer that comprises a third material having the structure of Kato et al.’s formula (5), shown below {paragraph [0204]}.
[AltContent: textbox (Kato et al.’s Formula (5))]
    PNG
    media_image12.png
    722
    1304
    media_image12.png
    Greyscale


Where in Kato et al.’s formula (5) i, g, and h can each be 0 {paragraph [0214]}; Ar15 can be an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 can each be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 can be a single bond {paragraph [0207]}.
Kato et al. does not exemplify a device comprising a first host material of Kato et al. that meets the limitations of the Formula 1 of the instant claim 1.
However, the compounds of Kato above only differ from the Formula 1 of the instant claim 1 in that one of the carbazolyl N atom substituents corresponding to the instant Ar11 or Ar12 is phenyl rather than one of the groups permitted by the instant claim 1.
However, Kato teaches that the first host material of Kato has the structure of Formula (1-1) of Kato, shown below {paragraph [0064]}.

    PNG
    media_image13.png
    340
    861
    media_image13.png
    Greyscale

Where the phenyl group that is a substituent of one of the carbazolyl N atoms corresponds to A1 or A2 of Formula (1-1) of Kato. Kato teaches that A1 and A2 can be phenyl or can alternatively be spirofluorenyl {paragraphs [0065] and [0070]-[0071]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified one of the first host materials of Kato shown above by substituting a spirofluorenyl group in place of the unsubstituted phenyl group that is a substituent one of the carbazolyl N atoms, based on the teaching of Kato. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of spirofluorenyl would have been a choice from a finite number of identified, predictable solutions (the exemplified aromatic hydrocarbon groups of Kato), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kato et al. does not exemplify a specific device comprising a first host as described above in addition to a compound that is a second host having the structure of one of the instant Formulas 2-1 to 2-5.
However, as outlined above, Kato teaches that the second host compound can be an indolocarbazole compound.
Kim teaches compounds that can be used a host material for an organic light-emitting device {paragraphs [0012]-[0022]}. Kim teaches a device comprising the compound shown below as a host material {(paragraphs [191]-[200] and Table 3, Example 8: Compound TC6 where Ar1 of TC6 is H14 is used as a host material.), (paragraph [65]: Structure of TC6), (paragraphs [67] and [69]: Structure of H14)}.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
Kim teaches that the host materials of the disclosure of Kim allow for organic light emitting devices having high efficiency and long lifetime {paragraphs [12] and [85]}.
The compound of Kim has the structure of Kato’s Formula (2) {paragraphs [0104]-[0109], [0114]-[0117], and [0072]}. 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to have modified the device taught by Kato by using the compound of Kim shown above as the second host material of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select a compound of Kim, because Kim teaches that the compounds of Kim allow for organic light emitting devices having high efficiency and long lifetime, as taught by Kim. Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Kato et al. does not exemplify a compound in the hole transport region having the structure of the instant Formula 3.
Mizuki et al. teaches a hole transporting material for use in an organic light emitting device having the structure shown below {(paragraph [0012]: The compounds of the disclosure of Mizuki et al. have the structure of general formula (1).), (paragraph [0057]: The compounds of Mizuki et al. having the structure of general formula (1) are exemplified by Compounds H1 through H61 on pp. 7-19.), (p. 17, Compound H53), (paragraph [0059]: The compounds of the disclosure of Mizuki et al. can be used as the hole transport layer material of an organic light emitting device.)}.
[AltContent: textbox (Mizuki et al.’s Compound H53)] 
    PNG
    media_image15.png
    765
    1095
    media_image15.png
    Greyscale

Where the compound above has the structure of the instant compound 682.	
As outlined above, Kato et al. teaches that the hole transport region of Kato et al. comprises a third material that can be an amine compound having the structure of Kato et al.’s Formula (5). Mizuki et al.’s Compound H53 is an amine compound comprising the structure of Kato et al.’s Formula (5) where: i, g, and h are each 0 {paragraph [0214]}; Ar15 is an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 are each a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 is a single bond {paragraph [0207]}.
Mizuki teaches that a device using the compound shown above has high efficiency {paragraphs [0221]-[0230] and Table 1: Example 9 uses Compound H2 as the material of the hole transport layer.}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kato et al. by substituting the amine derivative taught by Mizuki et al. and shown above—that is known to produce devices with high efficiency—for the generalized amine derivative taught by Kato et al., based on the teachings of Kato et al. and Mizuki et al.. The substitution would have been one known amine derivative hole transport material for another known amine derivative hole transport material and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claims 1-7, 9-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Kim et al. (WO 2010/107244 A2) (hereafter “Kim”) and Mizuki et al. (US 2008/0124572 A1).
Regarding claims 1-7, 9-15, and 20: Kato et al. discloses an organic light-emitting device comprising a first electrode; a second electrode facing the first electrode, an emission layer between the first electrode and the second electrode, a hole transport region comprising a hole transport layer between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode {(paragraph [0015]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first organic layer between the anode and the cathode, and an emission layer between the first organic layer and the cathode.), (Fig. 1 as described in paragraphs [0061]-[0063]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first hole transport layer and a second hole transport between the anode and the cathode, an emission layer between the hole transport layers and the cathode, and an electron transport layer between the emission layer and the cathode.)}.
The emission layer comprises a first material as a first host material, which can have one of the structures shown below {(paragraph [0064]: The emission layer comprises a first material, which is a first host material, and a second material, which is a second host material.), (paragraph [0103]: The first host material can have the structure of one of the compounds on pp. 7-174.), (pp. 8-10 and 16-17; the compounds shown below.)}.

    PNG
    media_image1.png
    541
    525
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    514
    441
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    536
    513
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    619
    524
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    452
    335
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    624
    521
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    508
    420
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    319
    420
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    313
    409
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    419
    451
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    722
    690
    media_image11.png
    Greyscale

The emission layer comprises a second material as a second host material that has the structure of formula (2) of Kato {(paragraphs [0104]-[0116]), (paragraph [0104]: The second host can have the structure of formula (2).)}.
The emission layer further comprises a dopant {paragraphs [0057], [0060], and [0156]-[0160]}.
The hole transport region comprises a hole transport layer that comprises a third material having the structure of Kato et al.’s formula (5), shown below {paragraph [0204]}.
[AltContent: textbox (Kato et al.’s Formula (5))]
    PNG
    media_image12.png
    722
    1304
    media_image12.png
    Greyscale


Where in Kato et al.’s formula (5) i, g, and h can each be 0 {paragraph [0214]}; Ar15 can be an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 can each be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 can be a single bond {paragraph [0207]}.
Kato et al. does not exemplify a device comprising a first host material of Kato et al. that meets the limitations of the Formula 1 of the instant claim 1.
However, the compounds of Kato above only differ from the Formula 1 of the instant claim 1 in that one of the carbazolyl N atom substituents corresponding to the instant Ar11 or Ar12 is phenyl rather than one of the groups permitted by the instant claim 1.
However, Kato teaches that the first host material of Kato has the structure of Formula (1-1) of Kato, shown below {paragraph [0064]}.

    PNG
    media_image13.png
    340
    861
    media_image13.png
    Greyscale

Where the phenyl group that is a substituent of one of the carbazolyl N atoms corresponds to A1 or A2 of Formula (1-1) of Kato. Kato teaches that A1 and A2 can be phenyl or can alternatively be carbazolyl {paragraphs [0065] and [0072]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified one of the first host materials of Kato shown above by substituting a carbazolyl group in place of the unsubstituted phenyl group that is a substituent one of the carbazolyl N atoms, based on the teaching of Kato. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of carbazolyl would have been a choice from a finite number of identified, predictable solutions (the exemplified groups that can be A1 and A2 of Kato), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kato et al. does not exemplify a specific device comprising a first host as described above in addition to a compound that is a second host having the structure of one of the instant Formulas 2-1 to 2-5.
However, as outlined above, Kato teaches that the second host compound can be an indolocarbazole compound.
Kim teaches compounds that can be used a host material for an organic light-emitting device {paragraphs [0012]-[0022]}. Kim teaches a device comprising the compound shown below as a host material {(paragraphs [191]-[200] and Table 3, Example 8: Compound TC6 where Ar1 of TC6 is H14 is used as a host material.), (paragraph [65]: Structure of TC6), (paragraphs [67] and [69]: Structure of H14)}.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
Kim teaches that the host materials of the disclosure of Kim allow for organic light emitting devices having high efficiency and long lifetime {paragraphs [12] and [85]}.
The compound of Kim has the structure of Kato’s Formula (2) {paragraphs [0104]-[0109], [0114]-[0117], and [0072]}. 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to have modified the device taught by Kato by using the compound of Kim shown above as the second host material of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select a compound of Kim, because Kim teaches that the compounds of Kim allow for organic light emitting devices having high efficiency and long lifetime, as taught by Kim. Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Kato et al. does not exemplify a compound in the hole transport region having the structure of the instant Formula 3.
Mizuki et al. teaches a hole transporting material for use in an organic light emitting device having the structure shown below {(paragraph [0012]: The compounds of the disclosure of Mizuki et al. have the structure of general formula (1).), (paragraph [0057]: The compounds of Mizuki et al. having the structure of general formula (1) are exemplified by Compounds H1 through H61 on pp. 7-19.), (p. 17, Compound H53), (paragraph [0059]: The compounds of the disclosure of Mizuki et al. can be used as the hole transport layer material of an organic light emitting device.)}.
[AltContent: textbox (Mizuki et al.’s Compound H53)] 
    PNG
    media_image15.png
    765
    1095
    media_image15.png
    Greyscale

Where the compound above has the structure of the instant compound 682.	
As outlined above, Kato et al. teaches that the hole transport region of Kato et al. comprises a third material that can be an amine compound having the structure of Kato et al.’s Formula (5). Mizuki et al.’s Compound H53 is an amine compound comprising the structure of Kato et al.’s Formula (5) where: i, g, and h are each 0 {paragraph [0214]}; Ar15 is an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 are each a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 is a single bond {paragraph [0207]}.
Mizuki teaches that a device using the compound shown above has high efficiency {paragraphs [0221]-[0230] and Table 1: Example 9 uses Compound H2 as the material of the hole transport layer.}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kato et al. by substituting the amine derivative taught by Mizuki et al. and shown above—that is known to produce devices with high efficiency—for the generalized amine derivative taught by Kato et al., based on the teachings of Kato et al. and Mizuki et al.. The substitution would have been one known amine derivative hole transport material for another known amine derivative hole transport material and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Inoue et al. (US 2011/0278555 A1) (hereafter “Inoue ‘555”) and Mizuki et al. (US 2008/0124572 A1).
Regarding claims 17-18: Kato et al. discloses an organic light-emitting device comprising a first electrode; a second electrode facing the first electrode, an emission layer between the first electrode and the second electrode, a hole transport region comprising a hole transport layer between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode {(paragraph [0015]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first organic layer between the anode and the cathode, and an emission layer between the first organic layer and the cathode.), (Fig. 1 as described in paragraphs [0061]-[0063]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first hole transport layer and a second hole transport between the anode and the cathode, an emission layer between the hole transport layers and the cathode, and an electron transport layer between the emission layer and the cathode.)}.
The emission layer comprises a first material as a first host material {paragraph [0064]: The emission layer comprises a first material, which is a first host material, and a second material, which is a second host material.}.
The emission layer comprises a second material having the structure shown below as a second host material {(paragraph [0154]: The second host material can have the structure of one of the compounds on pp. 177-212.), (p. 189, the compound shown below.)}. 

    PNG
    media_image16.png
    945
    956
    media_image16.png
    Greyscale

Where the compound above has the structure the instant Formula 2-2
The emission layer further comprises a dopant {paragraphs [0057], [0060], and [0156]-[0160]}.
The hole transport region comprises a hole transport layer that comprises a third material having the structure of Kato et al.’s formula (5), shown below {paragraph [0204]}.
[AltContent: textbox (Kato et al.’s Formula (5))]
    PNG
    media_image12.png
    722
    1304
    media_image12.png
    Greyscale


Where in Kato et al.’s formula (5) i, g, and h can each be 0 {paragraph [0214]}; Ar15 can be an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 can each be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 can be a single bond {paragraph [0207]}.
Kato et al. does not exemplify a specific device comprising a second host that is the compound having the structure shown above in addition to a compound that is a first host having the structure of one of the instant Compounds 101A to 121A, 123A to 189A or Compounds 101B to 160B, 162B, and 163B.
However, Kato et al. teaches that the first host material of Kato et al. can have the structure of the compound shown below {(paragraph [0064]: The emission layer comprises a first material, which is a first host material, and a second material, which is a second host material.), (paragraph [0103]: The first host material can have the structure of one of the compounds on pp. 7-174.), (p. 81, the compound shown below.)}.

    PNG
    media_image17.png
    472
    528
    media_image17.png
    Greyscale

Where the compound above has the structure of the instant Compound 141A.
Furthermore, Inoue ‘555 teaches that the compound shown above provides and organic light-emitting device with a long lifetime when used as a host material {(paragraphs [0469]-[0473] and Table 4: Example 5), (paragraphs [0016]-[0017])}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device taught by Kato et al. by using the compound of Kato et al. shown immediately above as the first host compound of Kato et al. with the specific first host compound of Kato et al. shown above, based on the teaching of Kato et al.. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). It would have been obvious to have selected a host compound exemplified by Kato et al. and known to produce devices with long lifetimes and high efficiency, as taught by Inoue ‘784.  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Kato et al. does not exemplify a compound in the hole transport region having the structure of one of the instant Compounds 501 to 688 and 690 to 702.
Mizuki et al. teaches a hole transporting material for use in an organic light emitting device having the structure shown below {(paragraph [0012]: The compounds of the disclosure of Mizuki et al. have the structure of general formula (1).), (paragraph [0057]: The compounds of Mizuki et al. having the structure of general formula (1) are exemplified by Compounds H1 through H61 on pp. 7-19.), (p. 17, Compound H53), (paragraph [0059]: The compounds of the disclosure of Mizuki et al. can be used as the hole transport layer material of an organic light emitting device.)}.
[AltContent: textbox (Mizuki et al.’s Compound H53)] 
    PNG
    media_image15.png
    765
    1095
    media_image15.png
    Greyscale

Where the compound above has the structure of the instant compound 682.	
As outlined above, Kato et al. teaches that the hole transport region of Kato et al. comprises a third material that can be an amine compound having the structure of Kato et al.’s Formula (5). Mizuki et al.’s Compound H53 is an amine compound comprising the structure of Kato et al.’s Formula (5) where: i, g, and h are each 0 {paragraph [0214]}; Ar15 is an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 are each a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 is a single bond {paragraph [0207]}.
Mizuki teaches that a device using the compound shown above has high efficiency {paragraphs [0221]-[0230] and Table 1: Example 9 uses Compound H2 as the material of the hole transport layer.}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kato et al. by substituting the amine derivative taught by Mizuki et al. and shown above—that is known to produce devices with high efficiency—for the generalized amine derivative taught by Kato et al., based on the teachings of Kato et al. and Mizuki et al.. The substitution would have been one known amine derivative hole transport material for another known amine derivative hole transport material and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786